            Case 1:17-cv-01125-SS Document 14 Filed 11/23/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                               Plaintiff,          §
                                                   §
               v.                                  §           Civ. A. No. 1:17-cv-1125
                                                   §
BRIAN D. HANEY,                                    §
DAVID K. HANEY,                                    §
HANEY & HANEY, LLC,                                §
VIDOR PHARMACY, LLC,                               §
KEVIN M. GRAY, and                                 §
FAMILY PHARMACY, INC.,                             §
                                                   §
                               Defendants.         §

                                    JOINT STATUS REPORT

       1.      This status report is required by this Court’s order of November 6, 2018. [Doc. at

13]. The parties have conferred and discussed the status of this case.

       2.      On September 17, 2018, after the exchange of multiple drafts, the government

sent out the final version of the settlement agreement for this case. The settlement is between the

United States and all six defendants named in this suit and resolved all issues as to this litigation.

       3.      Kevin Gray, David Haney, Haney & Haney, Vidor Pharmacy, and Family

Pharmacy have signed the settlement. One additional signatory, Brian Haney, is needed to

finalize the settlement. Mr. Haney is incarcerated in federal prison and is seeking to meet with

his civil attorney at his BOP facility to review the settlement with him.

       4.      Upon receiving the finalized settlement from the defendants, the United States

will execute the agreement and file the necessary paperwork with this Court.
           Case 1:17-cv-01125-SS Document 14 Filed 11/23/18 Page 2 of 2



Dated: November 23, 2018                             Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States Attorney

                                             By:      /s/ MARY F. KRUGER
                                                     MARY F. KRUGER
                                                     Assistant United States Attorney
                                                     Georgia Bar No. 6282540
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7630
                                                     Fax: (210) 384-7312



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd of November, I electronically filed the Joint Status

Report with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

Paul Nugent
Nugent & Peterson
1001 Fannin St., Suite 2450
Houston, Texas 77002

Samy Khalil
Gerger Khalil & Hennessy LLP
1001 Fannin St., Suite 2450
Houston, Texas | 77002


                                             By:     /s/ Mary F. Kruger
                                                     MARY F. KRUGER
                                                     Assistant United States Attorney
